292 S.W.3d 584 (2009)
STATE of Missouri, Respondent,
v.
James MORGAN, Appellant.
No. ED 91566.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Dora A. Fichter, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.


*585 ORDER

PER CURIAM.
James Morgan ("Defendant") appeals from the judgment of the trial court after a jury convicted him of drug trafficking in the second degree in violation of section 195.223 RSMo 2000. The trial court sentenced Defendant as a prior offender to a term of thirteen years' imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).